Citation Nr: 0303634	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
March 1984 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Huntington, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran canceled a personal 
hearing scheduled via video conference before a Veterans Law 
Judge; he did not thereafter request rescheduling.  
Therefore, his request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2002).


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  A chronic lung disorder was not present in service or 
until years thereafter, and is not etiologically related to 
service.


CONCLUSION OF LAW

Lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
a supplement thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by VA, and the reasons for the determination made.  
In a letter dated in June 2001, the veteran was informed that 
he should identify or submit evidence relevant to his claimed 
disability.  In that letter the veteran was informed of the 
enactment of the VCAA, the information needed from him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  In 
December 2002, the Board informed the veteran that records of 
his treatment for lung disability were needed and that the 
Board would obtain such records if the veteran completed and 
returned the forms necessary for the Board to obtain such 
records.  In this letter, the Board also informed the veteran 
that if the VA physician who examined him in December 2000 
was unavailable to provide an additional opinion, another VA 
examination would be needed to substantiate the claim.  The 
veteran was also informed of the importance of appearing for 
the examination and the consequences of his failure to appear 
without good cause.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the claims file contains 
service medical records, as well as post-service records of 
medical treatment identified as relevant by the veteran.  The 
veteran has also been afforded a VA examination relevant to 
the matter on appeal.  In addition, pursuant to development 
ordered by the Board, the veteran was scheduled for a VA 
examination in January 2003 to determine the nature and 
etiology of the veteran's lung disability.  The veteran 
failed to report for such examination without explanation and 
has not since indicated his willingness to report for 
examination.  Moreover, neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, based on these 
particular facts, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served in the United States Navy from 1984 to 
1988.  Service records reflect a military occupational 
specialty of boiler technician.  In a June 1984 Asbestos 
Medical Surveillance Program survey, the veteran denied 
having been exposed to asbestos dust during rip-out 
operations and having worked regularly with asbestos or 
asbestos-related products during service.  He also denied 
having worked directly with asbestos at the time he completed 
the survey.  A later medical surveillance questionnaire 
reflects that the veteran worked as a boiler tender messenger 
and as a burnman from June 1985 to October 1986.  Identified 
potential hazards were noise, for which earplugs were 
recommended.  The report of medical examination dated in 
February 1988 shows no abnormalities of the lungs or chest.

The service department has indicated that there is no way to 
determine the extent to which the veteran may have been 
exposed to asbestos during service.  General specifications 
for ships during the veteran's service period are noted to 
have required heated surfaces to be covered with an 
insulating material.  The service department has advised VA 
that it is highly probable that asbestos products were used 
in such coverings.  Items requiring insulation were 
identified as piping, flanges, valves, fittings, machinery, 
boilers, evaporators and heaters.  Also noted was the 
veteran's military occupation as fireman and that his 
exposure to asbestos during service was highly probable.  

In connection with his appeal the veteran states that, to his 
knowledge, he has not worked around insulation or otherwise 
been exposed to asbestos since his discharge from service.  
He has indicated that his post-service jobs included coal 
mining, concrete construction, factory work such as veneer 
and welding.  The veteran also reports a twelve year smoking 
history, smoking about two cartons per month.  

The veteran first filed a claim of entitlement to VA 
compensation benefits for lung disability, claimed as 
asbestosis, in May 1999.  He denied having had any in-service 
treatment for respiratory problems and identified private 
post-service treatment beginning only in 1998.

In October 1998, a physician with the Appalachian Institute 
of Occupational and Environmental Medicine reviewed chest X-
rays to determine the presence or absence of pneumoconiosis.  
The assessment was that the parenchymal abnormalities 
observed might be consistent with an asbestiform type mineral 
dust exposure if a history of such exposure was given.  It 
was stated that there was evidence of pneumoconiosis type 
plaques in all zones.  No pleural thickening was identified.

A January 1999 computerized tomography of the chest was 
interpreted as showing a single lymph node in the aorto-
pulmonary window; a 1.5 centimeter granuloma with inner 
calcification in the right upper lung; and minimal 
atelectasis in the lower lung fields.  The veteran's history 
of having worked in the mines, and having been exposed to 
asbestos and silicosis was noted on the narrative report.  

Pulmonary function testing completed in January 1999 revealed 
mild obstructive disease.  It was stated that restrictive 
disease could not be ruled out by spirometry.

In a medical affidavit dated in May 1999, a private physician 
reported treatment of the veteran for shortness of breath and 
mild joint aches, especially in cold weather.  The physician 
set out that physical examination, to include X-rays, 
revealed pneumoconiosis type plaques in all zones.  It was 
questioned whether the veteran had asbestosis or 
pneumococcosis.  

Private records dated from April to November 1999 are of 
record and reflect that the veteran was followed for diabetes 
and hypertension.  Also noted is a diagnosis of coal worker's 
pneumoconiosis versus asbestosis.  The physician noted the 
veteran worked in the mines for approximately 13 or 14 years 
and also worked in the Navy for four years.  Additionally, 
the veteran was noted to have worked in the construction 
business where he was exposed to a lot of dust, and to have 
had a seven-year smoking history.  

VA testing completed in May 2000 revealed mild obstructive 
lung disease.  At that time the veteran was noted to have an 
18-year smoking history.  

The veteran appeared for a VA examination in December 2000.  
The claims file was not available to the examiner, but 
previously completed VA pulmonary function test results were 
reviewed.  The examiner noted the veteran's history of 
asbestos exposure during service, as well as a post-service 
history of employment in the coal mines.  The veteran 
complained of breathing difficulty over the last three years.  
He denied any history of asthma.  The examiner noted the 
October 1998 opinion offered by the Appalachian Institute of 
Occupational Environmental Medicine and a January 1999 report 
of computerized tomography of the chest.  The diagnosis was 
chronic obstructive pulmonary disease due to asbestosis, 
"given the patient's employment history and diagnostic tests 
done in the past year."  X-rays taken at that time showed no 
acute process.

An Internet excerpt pertinent to asbestos sets out that 
occupational exposure to asbestos leads to asbestosis, 
mesothelioma or lung cancer.  It states that to be a 
significant health concern, asbestos fibers must be inhaled 
at high concentrations over an extended period of time.  
Asbestosis is defined as a scarring of the lung tissue 
causing restrictive breathing.  

As noted above, the veteran failed to report for the January 
2003 VA examination ordered by the Board.

Analysis

The record satisfactorily establishes that the veteran was 
probably exposed to asbestos coincident to his naval service.  

The Board next notes that the veteran has clearly been 
diagnosed with obstructive lung disease.  Multiple VA and 
private medical evaluations have resulted in such diagnostic 
conclusion, to include the December 2000 VA examination.  As 
noted in treatise information supplied by the veteran, 
however, asbestos exposure results in restrictive lung 
disease as opposed to obstructive lung disease.  The presence 
of a chronic restrictive lung disability has not been 
clinically confirmed by competent medical evidence.

Here the Board notes that the VA examination conducted in 
December 2000 resulted in a diagnosis of chronic obstructive 
lung disease due to asbestosis.  The record otherwise 
contains notations questioning whether the veteran has 
asbestosis versus coal worker's pneumoconiosis.  In fact, 
there are multiple medical records suggesting a diagnosis of 
pneumoconiosis due to the veteran's employment in the coal 
mines for over a decade.  Diagnostic testing has clinically 
confirmed the presence of pneumoconiosis.  That same testing 
only suggested that there are parenchymal lung changes that 
might be consistent with asbestos exposure.  The diagnostic 
reports do not, however, confirm a diagnosis of asbestosis 
despite such clinical suggestion.

The Board emphasizes that additional examination was 
requested in order to obtain clarification concerning the 
nature and etiology of the veteran's lung disorder(s).  
Unfortunately, the veteran failed to report for this 
examination.  He has not explained why he failed to report 
nor has he expressed a willingness to report if the 
examination were rescheduled.  

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (2002) as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The Board also 
points out that the U. S. Court of Appeals for Veterans 
Claims (Court) has held that, "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Thus, the case must be decided based on the record as it 
stands.  The record contains no medical evidence of lung 
disability in service or until years thereafter, and no 
medical evidence of a nexus between the veteran's current 
lung disability and service, with the exception of some 
evidence of asbestosis.  As discussed above, the evidence of 
asbestosis is questionable.  The December 2000 VA examiner 
diagnosed asbestosis, but this diagnosis was not based on a 
review of all of the pertinent evidence since the claims 
folder was not available.  Moreover, the examiner failed to 
properly support the diagnosis.  The December 2000 examiner 
noted diagnostic evidence of pleural plaques, stated to be 
consistent with asbestiform dust exposure.  The VA examiner 
did not address the fact that the diagnostic evidence cited 
as having shown such pleural plaques confirmed the presence 
of pneumoconiosis and did not confirm the presence of 
asbestosis or any other chronic parenchymal disease.  The 
examiner found no evidence of restrictive disease, a known 
consequence of asbestos exposure.  He attributed chronic 
obstructive pulmonary disease to asbestosis, given the 
veteran's employment and diagnostic tests in the past.  There 
is no indication in the examination report that the examiner 
was aware of the veteran's smoking history.  The examiner did 
not reference military service as opposed to "employment" 
in his diagnostic conclusion and did not, at any point in the 
report, discuss the significance of the exposure periods or 
the time periods involved between service and the initial 
manifestations of lung disease.  

Finally, the Board notes that the veteran, as a layperson, is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for lung disability is 
denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

